OPINION
BY THE COURT:
Submitted on motion of the appellee for an order dismissing the appeal- for the reason that brief ~f appellants was not filed within time as provided by Rule VII of the Revised Rules of Practice of Courts of Appeals of Ohio.-
It appears that the claim of appellee is well made that appellants did not file their brief within fifty days after notice of appeal, a violation of our Rule VII, which we have consistently enforced.
The motion that the appeal be dismissed can not be sustained inasmuch as it has been properly perfected, but the judgment of the trial court wjll be affirmed.
HORNBECK, PJ, GEIGER & BARNES, JJ, concur.